        2:17-cr-20037-JES-JEH # 254            Page 1 of 6                                           E-FILED
                                                                       Friday, 15 February, 2019 09:33:45 PM
                                                                                Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
               vs.                             )      Case No. 17-CR-20037
                                               )
BRENDT A. CHRISTENSEN,                         )
                                               )
       Defendant.                              )

          THE UNITED STATES OF AMERICA’S MOTION IN LIMINE
      FOR AN ORDER COMPELLING DISCLOSURE OF THE DEFENDANT’S
         MITIGATING FACTORS AND PENALTY PHASE WITNESSES

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves the Court in limine for an order compelling the defendant to

disclose his mitigating factors not later than March 15, 2019. The United States further

requests that the Court establish a deadline for both parties to provide notice of its

penalty phase witnesses.1

       To achieve individualized capital sentencing, the Eighth Amendment permits

broad consideration of the defendant’s character, background, and record as well as the




                                                                                                 
       1This Court has already established procedures for the parties to disclose the expert
witnesses that it will call in the penalty phase pursuant to Rule 12.2(b)(2). (R.220) Those
witnesses would necessarily be exempt from any such deadline.
       2:17-cr-20037-JES-JEH # 254          Page 2 of 6



circumstances of the offense. See Woodson v. North Carolina, 428 U.S. 280, 304 (1976). The

defendant has great latitude in presenting such information in mitigation. 18 U.S.C.

§ 3592(a); Skipper v. South Carolina, 476 U.S. 1, 4 (1986). In fact, the Supreme Court has

“made clear that in order to achieve ‘such heightened reliability,’ more evidence, not

less, should be admitted on the presence of aggravating and mitigating factors[.]”

United States v. Fell, 360 F.3d 135, 143 (2d Cir. 2004) (citing Gregg v. Georgia, 428 U.S. 153,

203-04 (1976)); accord United States v. Mitchell, 502 F.3d 931, 980 (9th Cir. 2007).

       The Federal Death Penalty Act (the “FDPA”) requires the United States to give

notice of aggravating factors a reasonable time before trial. 18 U.S.C. § 3593(a).

Admittedly, the FDPA does not impose a reciprocal duty on the defense in regard to

mitigating factors. The FDPA, however, expressly provides that the United States has a

right to rebut mitigators: “The government and the defendant shall be permitted to

rebut any information received at the [penalty phase] hearing, and shall be given fair

opportunity to present argument as to the adequacy of the information to establish the

existence of any aggravating or mitigating factor, and as to the appropriateness in the

case of imposing a sentence of death.” 18 U.S.C. § 3593(c).

       If the United States receives insufficient time to investigate the defense’s

mitigation theories, the right of rebuttal becomes meaningless. The Court, however, can

ensure timely disclosure through an exercise of its inherent authority: “A judge may

regulate practice in any manner consistent with federal law, these rules, and the local

rules of the district.” Fed. R. Crim. Proc. 57(b). Under this authority, courts have

required disclosure of mitigation in other federal capital cases. See United States v.

                                               2
       2:17-cr-20037-JES-JEH # 254            Page 3 of 6



Wilson, 493 F. Supp.2d 464, 466 (E.D.N.Y. 2007) (holding “in order for the Government

to have the ‘fair opportunity’ [of rebuttal] required by statute, it is necessary that the

Government have notice of the mitigating factors that Wilson intends to prove.”);2

United States v. Catalan Roman, 376 F. Supp.2d 108, 114-15 (D.P.R. 2005); United States v.

Taveras, 2006 WL 1875339, *8-9 (E.D.N.Y. July 5, 2006); see also United States v. Lujan,

Case No. 05-CR- 924 (Docket Entry 1212) (D.N.M. May 18, 2011) (requiring disclosure

between the eligibility and selection segments of the penalty trial);

       This Court should exercise its inherent authority to compel the defendant to

provide pretrial disclosure of his proposed mitigating factors and non-expert penalty

phase witnesses. Such disclosures are necessary to effectuate the United States’ right of

rebuttal. The United States has provided notice of the aggravating factors that it intends

to prove at trial as well as voluminous discovery.

       The defendant has already had more than a year to construct his legal and factual

responses to the case in aggravation. (R.54) By contrast, the United States is only asking

for a few weeks to investigate the mitigation case. Denying the United States’ motion

will significantly limit its time to prepare. Such an inequitable playing field threatens to

skew the penalty phase evidence. See Michigan v. Lewis, 500 U.S. 145, 152 (1991) (stating

that notice requirements enhance the fairness of the adversary system); Catalan Roman,



                                                                                                
       2  The court later struck factors for which Wilson failed to give timely notice. See United
 States v. Wilson, 493 F. Supp.2d 520, 524 (E.D.N.Y. 2007) (exempting factors for which the
 defense had good cause for non-disclosure and those that did not prejudice the
 government).


                                                 3
       2:17-cr-20037-JES-JEH # 254          Page 4 of 6



376 F. Supp.2d at 114 (holding “that the adequate preparation eased by early disclosure

will contribute to the truth seeking process, resulting in a more reliable sentencing

determination”).

       Disclosure of such factors in this case will also eliminate any unwarranted

surprise. See Williams v. Florida, 399 U.S. 78, 82 (1970) (holding that a criminal trial is not

a “poker game in which the players enjoy an absolute right always to conceal their

cards until they are played”). Of course, timely disclosure will also alleviate any risk of

delay that may be caused by non-disclosure. Among other things, disclosure of

proposed mitigators will permit efficient litigation of their legality under the FDPA.

The same arguments militate in favor of requiring both parties to provide a list of their

penalty phase witnesses.

       The defendant may argue that the United States’ motion exceeds the Court’s

powers under Rule 57, because the request is inconsistent with 18 U.S.C. §§ 3432 and

3593(a). A careful read of those statutes, however, shows that they are silent on the issue

of when the defense should provide discovery. As noted, federal courts have repeatedly

relied upon Rule 57 to grant discovery requests similar to this one. E.g. Wilson, 493 F.

Supp. 2d at 466; Catalan Roman, 376 F. Supp. 2d at 114-15.




                                               4
       2:17-cr-20037-JES-JEH # 254        Page 5 of 6



      WHEREFORE, the United States of America respectfully requests this Court to

compel the defendant to disclose his mitigating factors, and establish a deadline for

both parties to provide notice of their penalty phase witnesses.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                             /s/ James B. Nelson
Eugene L. Miller                                James B. Nelson
Assistant United States Attorney                Trial Attorney
201 S. Vine St., Suite 226                      Capital Case Section
Urbana, IL 61802                                United States Department of Justice
Phone: 217/373-5875                             1331 F. Street NW, Room 625
Fax: 217/373-5891                               Washington, DC 20004
eugene.miller@usdoj.gov                         Phone: 202/598-2972
                                                james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                            5
       2:17-cr-20037-JES-JEH # 254         Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             6
